Citation Nr: 0833799	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  93-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for primary open-angle glaucoma.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The veteran had active military service from January 1958 to 
January 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal stems from the veteran's claim to reopen a 
request for service connection for an eye disorder as 
secondary to his service-connected skin disorder filed in 
December 1992.  After a long procedural history including 
multiple remands by the Board and the Court of Appeals for 
Veterans Claims (Court), the veteran was granted service 
connection for primary open-angle glaucoma in a December 2003 
rating decision.  This now service-connected disability was 
evaluated as 10 percent disabling under Diagnostic Code 6013 
effective October 3, 1989 (the date of the first evidence of 
a diagnosis of glaucoma).  

The veteran disagreed with the 10 percent evaluation of his 
service-connected primary open-angle glaucoma in a January 
2004 Notice of Disagreement.  He timely perfected his appeal, 
which came initially before the Board in February 2005.  The 
Board denied a disability rating in excess of 10 percent, and 
the veteran appealed that denial to the Court.  Pursuant to a 
Joint Motion for Remand, the Court vacated the Board's 
February 2005 decision and remanded the veteran's appeal to 
the Board.  

By decision issued in March 2007, the Board again rendered a 
decision denying the veteran's claim for a disability rating 
in excess of 10 percent for his glaucoma.  The veteran again 
appealed to the Court.  Pursuant to a Joint Motion for 
Remand, the Court vacated the Board's March 2007 decision and 
remanded the veteran's appeal to the Board.  The reason for 
the remand was that the Board failed to provide adequate 
reasons and bases as to why the veteran is not entitled to a 
staged rating pursuant to Fenderson v. West, 12 Vet.  App. 
119 (1999).

In written argument submitted to the Board in August 2008 by 
the veteran's attorney, it was contended that either a staged 
rating should be assigned or, alternatively, the veteran's 
claim should be remanded for a contemporaneous VA 
examination.  The Board finds that the second contention is 
persuasive and, thus, remands for a new VA examination.  

The last VA examination of record was conducted in February 
2003, more than five years ago.  Furthermore, the last eye 
treatment note related to the veteran's glaucoma is from May 
2001.  When the record does not adequately reveal the current 
state of the veteran's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination." Caluza v. Brown, 7 
Vet. App. 498, 505-06 (1995); see Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991) (holding that "where the record 
does not adequately reveal the current state of a claimant's 
disability, a VA examination must be conducted").  

The Board finds that fairness and equity require that a new 
VA examination be provided to the veteran to determine the 
current severity of his primary open-angle glaucoma.  As 
previously stated, this veteran's case has a very long 
history.  Since 2004, the veteran's claim has been in the 
appellate process before the Board and the Court.  Thus, 
there has been no opportunity for an updated VA examination 
to have been conducted by the RO.  

Furthermore, in the veteran's brief submitted by his attorney 
in January 2007, it was represented that the last examination 
conducted by VA revealed the veteran's visual acuity was 
20/50 in the right eye and 20/80 in the left eye.  As the 
February 2003 VA examination revealed the veteran had 
corrected visual acuity of 20/20 bilaterally, the Board is 
unsure as to what examination the veteran's attorney was 
referring to.  However, on its face, this referred to 
examination indicates a possible worsening in the veteran's 
service-connected glaucoma.

For these reasons, the Board finds that the veteran should be 
re-examined by VA for purposes of determining the current 
severity of his service-connected primary open-angle 
glaucoma.  

Furthermore, prior to the examination, all efforts should be 
made to obtain any VA and non-VA treatment records relevant 
to the veteran's claim as the last VA eye treatment record is 
from May 2001.

Finally, the Board notes that VA's duty to notify has been 
clarified and expanded by the Court since the veteran's 
appeal was last remanded by the Board.  Thus, the veteran 
should be provided with notice compliant with VA's current 
notice obligations.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice that 
is compliant with the current notice 
requirements relating to the veteran's claim.

2.  Contact the veteran and request that he 
provide the names, addresses and dates of 
treatment of all medical care providers, VA 
or non-VA, that have provided pertinent 
treatment for glaucoma since May 2001. 

The veteran is advised that he can either 
submit private medical treatment records 
himself or he can complete release forms 
authorizing VA to request copies of them from 
the identified private medical care 
providers.  If the veteran provides completed 
release forms, then the identified records 
should be requested.  If VA treatment records 
are identified, these records should be 
obtained from the identified VA Medical 
Center.  

All efforts to obtain these records, 
including follow-up requests, if appropriate, 
should be fully documented.  The veteran and 
his representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

3.  When the above development has been 
accomplished and any available evidence has 
been obtained, schedule the veteran for a VA 
eye examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report that 
the claims file was reviewed, and provide a 
complete rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to ascertain the severity 
of the veteran's service-connected primary 
open-angle glaucoma.  The examiner should 
elicit information as to the frequency, 
duration, and severity of any associated 
symptomatology, and loss of function in 
daily activities.  

4.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report is complete, the 
veteran's claim should be readjudicated.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




